Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing remote management of distributed datacenters the incorporates determining if a system call requests access to a remote resource, conversion of system call to a system protocol packet, and encapsulating the system protocol packet into a communication protocol packet. 
The claimed invention teaches a system call, received by a terminal, that is associated within an OS of a client device. The invention determines whether the system call requests access to a remote resource located on a remote device. Based on the determination that the system call requests access to the remote resource, the invention converts the system call to a system protocol packet. The system 
In another embodiment, the claimed invention receives a communication protocol packet comprising an encapsulated system protocol packet, from a remote management server. The invention decodes the encapsulated system protocol packet to extract a system call associated with an OS of a remote client device. The system call requests to access a resource located on the target machine. The invention next converts the extracted system call to a native system call to be executed by a target machine OS. A response code indicating execution of the native system call by the target machine OS is then received and this response code is converted into a second system protocol packet. The second system protocol packet is then encapsulated into a second communication protocol packet and is sent to the remote management server. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456